~ Case 1:20-cr-00128-RBJ Document5 Filed 09/18/20 “USDC Colorado Page 1 of 2

UNITED F | L E D
é ATES DISTRICT COURT
UNITED STATES DISTRICT COURT DENVER, COLORADO
FOR THE DISTRICT OF COLORADO SEP 18 2020
UNITED STATES JEFFREY P. COLWELL
Case No. 20CR128 CLERK
Vv. : TT
BINH TANG VO
Defendant.

DEFENDANT’S MOTION FOR LEAVE TO FILE
“MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE”
UNDER SEAL

 

The petitioner Binh Tang Vo, pro se, respectfully request that this Court permit
the under-seal filing under seal of the attached “Motion for Early Termination of
Supervised Release” and accompanying documents. This Motion discloses confidential
medical information regarding Mr. Vo’s wife and as such is a matter that should not
appear on the public docket.

An appropriate draft Order is attached hereto.

Dated: September 16, 2020 Respectfully submitted,

ee

Binh T.Vo, pro se.

675 S. University Blvd., Apt. 506
Denver, CO 80209

(303) 875-7297
binh_t_vo@yahoo.com

 
Case 1:20-cr-00128-RBJ Document5 Filed 09/18/20 USDC Colorado Page 2 of 2 |

‘UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

UNITED STATES

Case No. 20CR128
Vv.

BINH TANG VO

Defendant.

ORDER
Upon consideration of the Defendant’s Motion for Leave to File Under Seal its
“Motion for Early Termination of Supervised Release,” and the totality of the
circumstances in this case, and it appearing that the motion discusses the confidential
medical issues of his wife, it is this day of , 2020,
ORDERED, that the motion is granted and the Clerk of the Court shall docket the
Defendant’s Motion for Early Termination of Supervised Release and the Proposed

Order, under seal until further Order of the Court.

 

R. BROOKE JACKSON
United States District Judge
